Citation Nr: 1422376	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected perirectal abscesses with scar post fistula removal (hereinafter perirectal abscesses), prior to April 22, 2013, and in excess of 60 percent thereafter.

2.  Entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ), to include as secondary to service-connected perirectal abscesses.

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the RO increased the disability rating for service-connected perirectal abscesses from 10 percent to 30 percent.  In December 2010, the RO denied service connection for erectile dysfunction and entitlement to special monthly compensation.  

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is associated with the claims file.

In January 2014, the Board remanded the appeal to obtain private treatment records and to provide a VA examination.   The RO sent the Veteran a letter in January 2014 requesting authorization to obtain treatment records from the Veteran's private treatment providers.  The Veteran did not respond to this correspondence.  In April 2014, the Veteran indicated he did not have any further evidence to submit.  The Veteran underwent a VA examination in February 2014.  The examiner reviewed the claims file and provided a detailed report providing adequate information for the Board to make a fully informed decision on the increased rating claims.  Upon review of the remand directives regarding entitlement to service connection for erectile dysfunction, the Board finds that the VA examiner did not provide an adequate rationale regarding aggravation and it does not appear the evidence specifically referenced by the Board was adequately considered.  To afford proper due process, the Board finds that a remand is necessary to obtain an addendum medical opinion and to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In March 2014, the RO increased the disability rating for service-connected perirectal abscesses from 30 percent to 60 percent.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issues of entitlement to service connection for erectile dysfunction, entitlement to special monthly compensation and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to April 22, 2013, the Veteran's perirectal abscesses caused him to wear a pad on account of involuntary bowel movements; extensive leakage and fairly frequent involuntary bowel movements were not shown.  

2.  At no time during the appeals period has the Veteran experienced complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2013, the criteria for a disability rating in excess of 30 percent for perirectal abscesses have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7332 (2013).

2.  On and after April 22, 2013, the criteria for a disability rating in excess of 60 percent for perirectal abscesses have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7332 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a September 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In a May 2010 Statement of the Case, the RO outlined the criteria considered for rating perirectal abscesses pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify and that additional notice would not be of benefit to the Veteran.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and private treatment records.  The Veteran indicated at his hearing before the Board that he was not presently receiving VA treatment.  The record reflects he did receive VA treatment in 1985 for his abscess.  Although these records do not appear in the claims file, they are not relevant to the increased rating claims since the Board is only concerned with the current severity of the Veteran's disability.  In the pre-adjudication letters, the RO asked the Veteran to provide information regarding his private treatment providers and to authorize the RO to obtain any available records.  The Veteran did not respond.  Following the Board's January 2014 remand, the RO sent another letter asking the Veteran to provide information and authorization.  The Veteran did not respond and has not identified any outstanding medical evidence.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent an examination in February 2014.  The examination report is adequate because it was based on a physical examination and the examiner considered the Veteran's subjective complaints.  The examination report provides the medical information needed to address the rating criteria relevant to the appeal.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In September 2009, the Veteran filed a claim for an increased rating for his perirectal abscesses which were evaluated as 10 percent disabling.  Perirectal abscesses are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332 for impairment of sphincter control of the rectum and anus.  Under DC 7332, a 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  A 30 percent evaluation is warranted when there is occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent evaluation is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent evaluation is warranted when there is complete loss of sphincter control. 

The Veteran underwent a MES contract examination in October 2009 indicating weekly fecal leakage and involuntary bowel movements on a weekly basis.  He indicated that he had to wear a pad, although not every day.  In December 2009, the RO increased the disability rating from 10 percent to 30 percent, effective the date of the claim, September 10, 2009.

In his January 2010 notice of disagreement, the Veteran stated: "I wear pads all day long due to involuntary bowel movements."  On his May 2010 Form 9, the Veteran indicated he would forward medical records to support his appeal.  Such records were not forthcoming.  In a November 2012 supplemental statement of the case, the RO continued the 30 percent rating.  Thereafter, the Veteran submitted an April 22, 2013 statement from his private doctor stating that there was continuous drainage from the area of his abscess and that the amount of leakage was "getting worse as opposed to better."  In the statement, Dr. A.W. also indicated the Veteran had to "wear Depends undergarments on a daily basis because of the drainage as well as involuntary bowel movements."

Upon review of the evidence, the Board finds that prior to April 2013, there is little medical evidence of record despite the Veteran's contention that he was seeking private treatment.  The RO attempted to assist the Veteran to retrieve additional private treatment records, but, the Veteran did not provide the necessary authorization.  The Board can only consider the evidence that is of record when determining the proper rating.

The Board finds that prior to April 22, 2013, the available evidence does not demonstrate entitlement to a rating in excess of 30 percent.  The Veteran did experience involuntary bowel movements that required wearing a pad.  However, there was no indication of the frequency of the bowel movements or excessive leakage which would be required to grant a rating of 60 percent or higher pursuant to the Rating Schedule.

At the February 2014 examination, the examiner reviewed the claims file.  Upon examination, he identified moderately severe anal/bowel incontinence, with weak anal sphincter tone, daily leakage with soiling of undergarments.  The examiner noted the Veteran wears Depends on a daily basis and that his condition was "worse than before, when compared to the exam in 2009."  The examiner reported a surgical scar that was well healed and superficial and not currently problematic.  The examiner indicated that the Veteran's condition impacted his ability to work because it would "necessitate him being near a bathroom at all times during the workday."  

Upon review of the VA examination report and the statements from the Veteran's private physician, Dr. A.W., the Board concludes that as of April 22, 2013, the date of Dr. A.W.'s statement, the evidence supported a 60 percent disability rating.  A higher 100 percent schedular rating is not warranted on or after that date because complete loss of sphincter control is not demonstrated by the evidence.

The Board recognizes the presence of a scar and that the Veteran could be entitled to a separate rating if certain criteria are met.  Painful or unstable scars are rated pursuant to 48 C.F.R. § 4.118, DC 7804.  In February 2014, the examiner specifically noted that there is one scar which is not painful or unstable.  Thus, a separate rating is not warranted. 

III. Extraschedular Considerations

In reaching the above decisions, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's perirectal abscesses are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for the disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected perirectal abscesses under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected perirectal abscesses prior to April 22, 2013 is denied.

Entitlement to a disability rating in excess of 60 percent for service-connected perirectal abscesses on or after April 22, 2013 is denied.


REMAND

Reasons for remand: To obtain an addendum medical opinion and to adjudicate the issue of entitlement to a TDIU.

I.  Entitlement to Service Connection for Erectile Dysfunction

Evidence of erectile dysfunction does not show up in the record until roughly 25 years after separation from service.  However, the Board finds that further development prior to adjudication of the claim is necessary in order to afford proper due process.

The Veteran contends that his erectile dysfunction (ED) is caused by or aggravated by his service-connected perirectal abscesses.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

As noted in the January 2014 Board remand, in May 2013, the Veteran submitted a statement from his private doctor, Dr. A.W., as to the relationship between his perirectal abscesses and his erectile dysfunction.  She stated:

It is my opinion that [the Veteran's] erectile dysfunction is most likely caused by or as a result of his pararectal [sic] abscess.  The abscess causes constant discomfort and embarrassing side effects.  This in turn affects his personal relationships and has resulted in erectile dysfunction.

In the remand, the Board directly asked that a VA examiner provide an opinion regarding aggravation and specifically requested the examiner to consider the statement by Dr. A.W. which supports the Veteran's claim.  In February 2014, the examiner met with the Veteran and reviewed the claims file.  He indicated that the onset of the Veteran's ED was in 2011 or 2012.  As to the etiology of the disability, the examiner opined:

It is less likely as not that the Veteran's current erectile dysfunction is related to or aggravated by any disease or injury that occurred during service or is related to service, including his service connected condition...

The [service treatment records] document bilateral atrophied testicles on military entrance exam in 1975.  There is no documented problem in service with erectile dysfunction at all that I could find, and he was discharged from service in 1985.  Clinical exam today confirms the small testicles, as well as the quite enlarged prostate.  Lab studies today show borderline low testosterone, which could also contribute to ED problems for this Veteran.

There is no rationale provided as to why the examiner did not consider aggravation, even in light of Dr. A.W.'s May 2013 statement.  Dr. A.W.'s opinion seems to suggest there is a relationship between residuals of the Veteran's abscesses and his ED.  This could be aggravation.  The Board finds that an addendum opinion is necessary as to whether the residuals of the Veteran's perirectal abscesses are making his ED chronically worse, even if the abscesses did not directly cause the ED.   Pursuant to 38 C.F.R. § 3.310(a), aggravation must be considered prior to a denial by the Board so that in the event a denial is proper, the Veteran can be provided adequate reasons and bases that properly consider all applicable theories of entitlement.

II.  Special Monthly Compensation

The issue of special monthly compensation for loss of use of a creative organ is inextricably intertwined with the issue of service connection for erectile dysfunction.  Therefore, the Board must defer consideration of this claim until the development is complete on the issue of service connection for erectile dysfunction.


III.  Entitlement to a TDIU

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   

Here, in February 2014, a VA examiner indicated that the Veteran's service-connected perirectal abscesses impacted his ability to work because of the requirement he be near a restroom at all times during the workday. The evidence in this case presents indication of interference with employment caused by the Veteran's service-connected disability.  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU to the agency of original jurisdiction for additional development and consideration. 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, as here, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013). 

If the required percentage requirements are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

As of April 22, 2013 when the RO increased the Veteran's disability rating to 60 percent, the Veteran meets the schedular percentage requirements for a TDIU under section 4.16(a).  Prior to April 22, 2013, he did not meet the requirements and therefore, if appropriate, referral for extra-schedular consideration would be necessary.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file with the complete records and this REMAND to the examiner who provided the February 2014 examination, or, if the February 2014 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed erectile dysfunction is aggravated by the Veteran's service-connected perirectal abscesses, to include residuals, side-effects and symptoms of that disability.

As part of this consideration, the examiner is asked to acknowledge consideration in his or her report of Dr. A.W.'s May 7, 2013 statement that seems to suggest a connection between the Veteran's service-connected disability and his diagnosed erectile dysfunction.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the erectile dysfunction is aggravated by the service-connected perirectal abscesses or its residuals and symptoms, the examiner must determine a baseline level of severity of the erectile dysfunction, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

3.  After proper notification to the Veteran, the RO should adjudicate the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence, as is deemed necessary.

If the RO finds the evidence suggests that the Veteran was unable to secure and follow a substantially gainful occupation on account of his service-connected perirectal abscesses prior to April 22, 2013, the RO should refer the claim to the Director of the VA Compensation and Pension Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  

After properly developing the claim, the RO should adjudicate the issue of whether a TDIU is warranted for the period after April 22, 2013.

4.  If service connection for erectile dysfunction is denied and/or a TDIU is denied for the period prior to April 22, 2013 or after April 22, 2013, the Veteran must be provided a supplemental statement of the case. After the Veteran has had an adequate opportunity to respond, the appeal shall be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


